[Cite as Huntington Natl. Bank v. Monea, 2019-Ohio-855.]


                                       COURT OF APPEALS
                                      STARK COUNTY, OHIO
                                      APPELLATE DISTRICT


 THE HUNTINGTON NATIONAL BANK                         JUDGES:
                                                      Hon. William B. Hoffman, P.J
         Plaintiff – Appellee                         Hon. John W. Wise, J.
                                                      Hon. Patricia A. Delaney, J.
 -vs-
                                                      Case No. 2018CA00089
 PAUL A. MONEA, et al.

        Defendant – Appellant                         O P I N IO N




 CHARACTER OF PROCEEDINGS:                            Appeal from the Stark County Court of
                                                      Common Pleas, Case No. 2013CV01276



 JUDGMENT:                                            Judgment Affirmed in part, Vacated in
                                                      part, Final Judgment entered


 DATE OF JUDGMENT ENTRY:                              March 11, 2019


 APPEARANCES:


 For Plaintiff-Appellee                               For Defendant-Appellant

 DANIEL A. FRIEDLANDER                                TODD B. KOTLER
 Weltman, Weinberg & Reis Co., LPA                    Gruber, Thomas & Co.
 323 West Lakeside Avenue, Suite 200                  6370 Mt. Pleasant Street, N.W.
 Cleveland, Ohio 44113                                North Canton, Ohio 44720-0985
Stark County, Case No. 2018CA00089                                                        2

Hoffman, P.J.
          {¶1}     Appellant Paul A. Monea appeals the summary judgment entered by the

Stark County Common Pleas Court reforming a mortgage deed and loan, and the

subsequent judgment of foreclosure in favor of Appellee The Huntington National Bank.

                                          STATEMENT OF THE CASE1

          {¶2}     Appellee filed the instant action in foreclosure in 2013, and filed an

amended complaint on July 7, 2014. In addition to alleging Appellant defaulted upon a

mortgage loan, secured by Parcel 2613715 (the backyard parcel), Appellee sought

reformation of the mortgage deed securing the note to include a second piece of property,

Parcel 2613680 (the residence parcel).

          {¶3}     The trial court granted Appellee’s motion for summary judgment, reforming

the mortgage deed to include both the backyard parcel and the residence parcel on April

22, 2015. Appellant filed a motion for relief from judgment pursuant to Civ. R. 60(B),

which the trial court overruled on July 7, 2016.

          {¶4}     On October 6, 2017, Bank of New York (BONY) filed a counterclaim and

cross-claim on a promissory note secured by the residence parcel, and further sought

foreclosure on the residence parcel. The trial court granted summary judgment on

BONY’s counter claim and cross-claim on May 16, 2018, finding BONY to be the first

lienholder on the residence parcel. The court entered a decree of foreclosure on both the

backyard and residence parcels as to BONY and Appellee on June 14, 2018.




1   A rendition of the facts is unnecessary to our resolution of the appeal.
Stark County, Case No. 2018CA00089                                                               3


       {¶5}    It is from the April 22, 2015 and June 14, 2018 judgments of the trial court

Appellant prosecutes his appeal2, assigning as error:



               I.     THE TRIAL COURT ERRED IN GRANTING SUMMARY

       JUDGMENT TO THE PLAINTIFF-APPELLEE AND REFORMING MR.

       MONEA’S DEED, WITHOUT MOTIONS HEARING, WHERE THERE WAS

       NO CREDIBLE EVIDENCE TO SUPPORT THE REFORMATION AS

       PRAYED FOR BY PLAINTIFF, AND WHERE MR. MONEA RAISED

       MATERIAL ISSUES OF FACT.

               II. THE TRIAL COURT ERRED BY REFORMING THE MORTGAGE

       DEED TO INCLUDE TWO PARCELS OF LAND, WHEN THE ONLY

       EVIDENCE BEFORE THE COURT IS THAT THE WRONG PARCEL OF

       LAND WAS DESCRIBED IN THE ORIGINAL MORTGAGE DEED AND

       THE ONLY TESTIMONY AS TO THE PARTIES INTENDING TO INCLUDE

       TWO PARCELS WAS VIA THE AFFIDAVIT OF ONE WHO WAS NOT

       PRESENT AT THE TIME OF CONTRACT FORMATION.

               III.   TRIAL COURT ERRED IN DENYING MOTION TO VACATE,

       WHERE FACTORS WERE PRESENT JUSTIFYING RELIEF UNDER CIV.

       R. 60(B).



       {¶6}    At oral argument, the parties represented they would agree to this Court

entering final judgment vacating the summary judgment in favor of Appellee as to


2 Appellant did not appeal the May 16, 2018 summary judgment in favor of BONY, and accordingly BONY
is not a party to this appeal.
Stark County, Case No. 2018CA00089                                                    4


reformation of the mortgage deed to include the residence parcel, but affirming the

foreclosure in favor of Appellee as to the backyard parcel.

      {¶7}   Accordingly, the April 22, 2015 summary judgment is vacated as to the

reformation of the mortgage deed between the parties. The foreclosure judgment is

affirmed as to Appellee’s interest in the backyard parcel, Parcel No. 2613715. The

foreclosure judgment is vacated as to Appellee’s interest in Parcel No. 2613680, the

residence parcel.

      {¶8}   The judgment of the Stark County Common Pleas Court is vacated in part

and affirmed in part. Pursuant to App. R. 12(B), we hereby enter final judgment vacating

the April 22, 2015 judgment as to the reformation of the mortgage deed between the

parties to include Parcel No. 2613680.
Stark County, Case No. 2018CA00089                                                  5


The June 14, 2018 decree of foreclosure is vacated as to Appellee’s interest in Parcel

No. 2613680, but affirmed in all other respects. Costs are split equally between the

parties.




By: Hoffman, P.J.
Wise, John, J. and
Delaney, J. concur